DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. In response to Examiner's communication of August 23, 2021, Applicant, on December 22, 2021, amended claims 1-3, 6-8, 13-17, 20, & 21. Claims 1-21 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
 





Response to Amendment
Applicant's amendments are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are maintained below.


Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that the claims “do not recite subject matter that can be classified in any one of the above enumerated categories” because, e.g., “claim 1 recites ‘creating, by an online controlled experimentation engine, a plurality of experiment layers, wherein each experiment layer includes and runs at least one online experiment ...; assigning, by the online controlled experimentation engine, a plurality of identifiers ... to a corresponding bucket in each experiment layer ... ; ... in response to determining that a severity level of at least one of the one or more contaminated buckets exceeds a threshold severity level, performing, by the online controlled experimentation engine, contamination correction by: automatically removing the at least one of the one or more contaminated buckets from a corresponding online experiment to prevent the at least one of the one or more contaminated buckets from contaminating the corresponding online experiment, and reinstating a bucket size in the corresponding online experiment,’ and at least these features are not directed to mathematical concepts, extend far beyond methods of organizing human activity, and cannot be performed in the human mind or manually with pencil and paper.” Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.

managing … experiments, the method comprising: 
creating … a plurality of experiment layers, wherein each experiment layer includes and runs at least one … experiment, and each … experiment includes one or more buckets associated with one or more features to be experimented on; 
assigning … a plurality of identifiers, each of which corresponds to one of a plurality of … users, to a corresponding bucket in each experiment layer such that a user is simultaneously associated with multiple … experiments in different experiment layers; 
collecting user event data related to the plurality of experiment layers from the plurality of … users; 
performing a two-stage test to determine health of the plurality of experiment layers, wherein the two-stage test comprises: 
… detecting one or more contaminated experiment layers from the plurality of experiment layers by computing, based on the user event data, a uniform distribution test for each of the plurality of experiment layers, and 
in response to the one or more contaminated experiment layers from the plurality of experiment layers being detected, … detecting, for each of the detected one 2Attorney Docket No. 146555.547731 or more contaminated experiment layers, one or more contaminated buckets by computing, based on the user event data, a proportion test of identifiers assigned to each bucket in each of the one or more contaminated experiment layers; and 
in response to determining that a severity level of at least one of the one or more contaminated buckets exceeds a threshold severity level, performing … contamination correction by: 
… removing the at least one of the one or more contaminated buckets from a corresponding … experiment to prevent the at least one of the one or more contaminated buckets from contaminating the corresponding … experiment, and 
reinstating a bucket size in the corresponding … experiment.

Claims 1-21, in view of the claim limitations, are directed to the abstract idea of managing experiments with users by creating experimental layers including buckets of features, assigning identifiers of users to a bucket in the experimental layers, collecting user event data of experiment layers from the users, performing a two stage test to detect contaminated experimental layers and buckets in user event data by computing a uniform distribution test and a proportion test, determining severity level of contaminated buckets, removing contaminated buckets from the experiment, and reinstating a bucket size in the experiment.
	A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the above claim limitations, including the features referred to by Applicant, but for the computer components and systems (here, “at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network,” “online,” “by an online creating experimental layers including buckets of features, assigning identifiers of users to a bucket in the experimental layers, collecting user event data of experiment layers from the users, performing a two stage test to detect contaminated experimental layers and buckets in user event data by computing a uniform distribution test and a proportion test, determining severity level of contaminated buckets, removing contaminated buckets from the experiment, and reinstating a bucket size in the experiment could all be reasonably interpreted as a human mentally performing an evaluation to create experimental layers with buckets of features for an experiment, mentally assigning users IDs to a bucket of experiment layer in the mind of human or with the use of a pen and paper, a human observing user event data of experiment layers from the users, a human mentally evaluating and using judgment computing a uniform distribution test and a proportion test to detect contaminated layers and buckets based on the observed user event data, a human mentally evaluating the contaminated buckets and using judgment to mentally determine severity level of contaminated buckets and compare the severity level to a threshold, and a human mentally evaluating the severity levels and using judgment to remove contaminated buckets and reinstate a bucket size in the experiment mentally and/or using a pen and paper. Therefore, contrary to Applicant’s assertions, the claims, including the claim features referred to by Applicant, recite a mental process.
	Further, a claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. Here, each of the limitations above, including the features referred to by Applicant, manage the human behavior of human users who are being experimented on based on user event data, including instructions for how to conduct an experiment on user behavior by creating experimental layers including buckets of features, assigning identifiers of users to a bucket in the experimental layers, collecting user event data of experiment layers, performing a two stage test to detect contaminated determining severity level of contaminated buckets in the experiment, removing contaminated buckets from the experiment, and reinstating a bucket size in the experiment. Therefore, contrary to Applicant’s assertions, the claims, including the claim features referred to by Applicant, recite a certain method of organizing human activity. 

Specifically with respect to the features referred to by Applicant, the features referred to by Applicant of creating experimental layers that runs an experiment and includes buckets of features, assigning identifiers of users to a bucket in the experimental layers, determining severity level of contaminated buckets exceeds threshold, removing contaminated buckets from the experiment, and reinstating a bucket size in the experiment, contrary to Applicant’s assertion, each of these features do indeed recite an abstract idea because these features recite a mental process since these features could be reasonably interpreted as a human mentally performing an evaluation to create experimental layers with buckets of features for an experiment, mentally assigning users IDs to a bucket of experiment layer in the mind of human or with the use of a pen and paper, a human mentally evaluating the contaminated buckets and using judgment to mentally determine severity level of contaminated buckets and compare the severity level to a threshold, and a human mentally evaluating the severity levels and using judgment to remove contaminated buckets and reinstate a bucket size in the experiment mentally and/or using a pen and paper, and thus, the features referred to by Applicant recite a mental process and an abstract idea.
	Similarly, each of the features referred to by Applicant, manage the human behavior of human users who are being experimented on based on user event data, including instructions for how to conduct an experiment on human user behavior by creating experimental layers including buckets of features, assigning identifiers of users to a bucket in the experimental layers, determining severity level of contaminated buckets, removing contaminated buckets from the experiment, and reinstating a bucket size in the experiment, and thus, the features referred to by Applicant recite a certain method of organizing human activity and an abstract idea. 
including the features referred to by Applicant, recite a certain method of organizing human activity and mental processes, and thus, the claims, including the features referred to by Applicant, recite an abstract idea under the first prong of Step 2A.
With respect to the elements referred to by Applicant of “by an online controlled experimentation engine,” “online,” and “automatically,” these features are “additional limitations beyond the recited abstract idea” addressed under prong 2 of Step 2A and Step 2B. The features of “by an online controlled experimentation engine,” “online,” and “automatically” are no more than generic recitations of computer components applying the abstract idea (i.e., “apply it”), which is not sufficient to integrate an abstract idea into a practical application nor amount to significantly more than abstract idea, as addressed below under prong 2 of Step 2A and Step 2B.
	

	Applicant argues that “the recited features (e.g., claim 1's ‘performing a two-stage test to determine health of the plurality of experiment layers, wherein the two-stage test comprises: automatically detecting one or more contaminated experiment layers from the plurality of experiment layers by computing, based on the user event data, a uniform distribution test for each of the plurality of experiment layers, and in response to the one or more contaminated experiment layers from the plurality of experiment layers being detected, automatically detecting, for each of the detected one or more contaminated experiment layers, one or more contaminated buckets by computing, based on the user event data, a proportion test of identifiers assigned to each bucket in each of the one or more contaminated experiment layers; and in response to determining that a severity level of at least one of the one or more contaminated buckets exceeds a threshold severity level, performing, by the online controlled experimentation engine, contamination correction by: automatically removing the at least one of the one or more contaminated buckets from a corresponding online experiment to prevent the at least one of the one or more contaminated buckets from contaminating the corresponding online experiment, and reinstating a bucket size in the corresponding online experiment’) are clearly tied to a practical application, i.e., determining health of online experiments, and based on the determined health, performing contamination correction to isolate bad buckets from online experiments to prevent the bad buckets from contaminating the online experiments 
	In order to determine whether the judicial exception is integrated into a practical application, as noted above, under prong 2 of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. However, the features referred to by Applicant (i.e., performing a two stage test to detect contaminated experimental layers and buckets in user event data by computing a uniform distribution test and a proportion test, determining severity level of contaminated buckets, removing contaminated buckets from the experiment, and reinstating a bucket size in the experiment) and the application Applicant alleges are tied to these recited features (i.e., determining health of online experiments and performing contamination correction to isolate bad buckets from online experiments to prevent the bad buckets from contaminating the online experiments and continuously assign the user identifiers to good buckets after the bad buckets are isolated) are not additional elements beyond the recited abstract idea, but rather, they recite abstract ideas because these features and asserted applications of these features referred to by Applicant are part of and directed to the recited abstract idea since these features recite mental processes that can be practically performed in the human mind and are a certain method of organizing human activity by managing the personal human behavior of users participating in the experiments.
Specifically, the features referred to by Applicant and the applications Applicant alleges are tied to these recited features recite abstract ideas and a mental process because these features could be reasonably interpreted as a human mentally evaluating user event data of experiment layers from the users and using judgment computing a uniform distribution test and a proportion test to detect contaminated layers and buckets based on the observed user event data, a human mentally evaluating the contaminated buckets and using judgment to mentally determine severity level of contaminated buckets and mentally compare the severity level to a threshold, and a human mentally evaluating the severity levels and using judgment to decide to remove contaminated buckets and reinstate a bucket size in the experiment mentally and/or using a pen and paper. Thus, the features referred to by Applicant recite a mental process and an abstract idea.
each of the features referred to by Applicant and alleged applications thereof manage the human behavior of human users who are being experimented on based on user event data, including instructions for how to conduct an experiment on human user behavior by performing a two stage test to detect contaminated experimental layers and buckets in user event data, determining severity level of contaminated buckets, removing contaminated buckets from the experiment, and reinstating a bucket size in the experiment. Thus, the features referred to by Applicant recite a certain method of organizing human activity and an abstract idea. 
	
	In the interest of completeness and compact prosecution, under prong 2 of Step 2A, the only additional elements beyond the recited abstract idea include the recitations of “[a] method, implemented on at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network,” “online,” “by an online controlled experimentation engine,” and “automatically” in claim 1, and similarly in claims 8 and 15; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application nor amount to significantly more than abstract idea. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment.


	Applicant argues the claims “are necessarily rooted in computer technology, provide a technical solution in contamination correction in an online experiment system having a plurality of experiment layers each running at least one online experiment, and provide a ‘a framework using novel statistical tests that automatically detect and fix problematic experiments that not only impact the quality of the testing but also the product[,] … designed for detecting issues, e.g. biases and imbalances in an experiment layer, experiment, data or instrumentation, and correcting them at early stages of detection. Detecting and fixing quality issues can lead to better and faster product decisions through experimentation giving the product 
The features referred to by Applicant are not necessarily rooted in computer technology or an improvement in computers or other technology, but rather these features are directed to the recited abstract idea. The claim features related to detecting and fixing problematic experiments (determining severity level of contaminated buckets exceeds threshold, removing contaminated buckets from the experiment, and reinstating a bucket size in the experiment) and impacts referred to by Applicant recite an abstract idea because these features recite a mental process since these features could be reasonably interpreted as a human detect and fix problematic experiments mentally and/or using a pen and paper, and thus, the features referred to by Applicant recite a mental process and an abstract idea. Further, each of the claim features referred to by Applicant, manage the human behavior of human users who are being experimented on based on user event data, including instructions for how to conduct an experiment on human user behavior by detecting and fixing experiments run on users, and thus, the features referred to by Applicant recite a certain method of organizing human activity and an abstract idea. 
Furthermore, the impacts of the claim features referred to by Applicant of detecting and fixing quality issues leading to better and faster product decisions through experimentation giving the product owners a competitive edge over peers are not necessarily rooted in computer technology or an improvement in computers or other technology; instead  these impacts of detecting and fixing problematic experiments referred to by Applicant are directed to an abstract idea and a certain method of organizing human activity because experimenting leading to product decisions giving the product owners a competitive edge over peers manage personal human behavior of customers and sales and marketing activity when experimenting with product and advertising design. Moreover, detecting and fixing quality issues in products with experiments is a sales and marketing business problem that is commonly addressed without addressing problems arising in, or using, computer technology. 1
Electric Power Group, rather than focusing on an improvement in computers or another technology, the claims merely recites abstract ideas that simply invokes computers as tools to implement the abstract idea. Electric Power Group, LLC v. Alstom S.A., et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016); MPEP 2106.05(a).


Applicant argues that the dependent claims are patenable for the additional features recited therein, e.g., claim 7's "holding or closing the corresponding online experiment when a condition related to all contaminated buckets in the corresponding online experiment is met,” and “[a]t least these features are not directed to mathematical concepts, extend far beyond methods of organizing human activity, and cannot be performed in the human mind or manually with pencil and paper.” Examiner respectfully disagrees.
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of “holding or closing the corresponding online experiment when a condition related to all contaminated buckets in the corresponding online experiment” is met could all be reasonably interpreted as a human using judgement to decide to hold or close an experiment by making a mental comparison to a condition mentally and/or using a pen and paper. Therefore, the claims, including the features referred to by Applicant, recite a mental process. 
Furthermore, as a whole, each of the limitations above manage the human behavior of human users who are being experimented on based on user event data, including instructions for how to conduct an experiment on human user behavior by holding or closing an experiment when a condition is met, and thus, the features referred to by Applicant recite a certain method of organizing human activity and an abstract idea. Therefore, the claims, including the features referred to by Applicant, recite a certain method of organizing human activity. 
Accordingly, the claims, including the features referred to by Applicant, recite a certain method of organizing human activity and mental processes.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-20) recite the abstract elements of 
managing … experiments, the method comprising: 
creating … a plurality of experiment layers, wherein each experiment layer includes and runs at least one … experiment, and each … experiment includes one or more buckets associated with one or more features to be experimented on; 
assigning … a plurality of identifiers, each of which corresponds to one of a plurality of … users, to a corresponding bucket in each experiment layer such that a user is simultaneously associated with multiple … experiments in different experiment layers; 
collecting user event data related to the plurality of experiment layers from the plurality of … users; 
performing a two-stage test to determine health of the plurality of experiment layers, wherein the two-stage test comprises: 
… detecting one or more contaminated experiment layers from the plurality of experiment layers by computing, based on the user event data, a uniform distribution test for each of the plurality of experiment layers, and 
in response to the one or more contaminated experiment layers from the plurality of experiment layers being detected, … detecting, for each of the detected one 2Attorney Docket No. 146555.547731 or more contaminated experiment layers, one or more contaminated buckets by computing, based on the user event data, a proportion test of identifiers assigned to each bucket in each of the one or more contaminated experiment layers; and 
in response to determining that a severity level of at least one of the one or more contaminated buckets exceeds a threshold severity level, performing … contamination correction by: 
… removing the at least one of the one or more contaminated buckets from a corresponding … experiment to prevent the at least one of the one or more contaminated buckets from contaminating the corresponding … experiment, and 
reinstating a bucket size in the corresponding … experiment.

Claims 1-21, in view of the claim limitations, are directed to the abstract idea of managing experiments with users by creating experimental layers including buckets of features, assigning identifiers of users to a bucket in the experimental layers, collecting user event data of experiment layers from the users, performing a two stage test to detect contaminated experimental layers and buckets in user event data by computing a uniform distribution test and a proportion test, determining severity level of contaminated buckets, removing contaminated buckets from the experiment, and reinstating a bucket size in the experiment.
As a whole, in view of the claim limitations, but for the computer components and systems 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] method, implemented on at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network,” “online,” “by an online controlled experimentation engine,” and “automatically” in claim 1, and similarly in claims 8 and 15, and further, the other independent claims additionally recite the additional elements beyond the recited abstract idea of “[a] system having at least one processor, storage, and a communication platform connected to a network …, comprising” in claim 8, and “[a] non-transitory machine-readable medium having information recorded thereon …, wherein 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0112]-[0113] (discussing the abstract idea of invention can be implemented using generic hardware and software elements, including a personal computer and a general purpose computer). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7, 9-14, & 16-21 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to 


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ledolter, et al., Using a Fractional Factorial Design to Increase Direct Mail Response at Mother Jones Magazine, 18 Quality Engineering 4 (2006), discusses fractional factorial design used to test the effects of price and advertising on sales of products at stores, and A/B testing used to evaluate direct mail marketing campaigns to customers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ledolter, et al., Using a Fractional Factorial Design to Increase Direct Mail Response at Mother Jones Magazine, 18 Quality Engineering 4 (2006), discusses fractional factorial design used to test the effects of price and advertising on sales of products at stores, and A/B testing used to evaluate direct mail marketing campaigns to customers.